                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 12/03/19
----------------------------------------------------------------- X
                                                                  :
JUAN CRUZ MENDEZ RAMIREZ,                                         :
                                                                  :
                                                 Petitioner, :
                                                                  :
                               -against-                          :
                                                                  :         1:19-cv-11012-GHW
 THOMAS DECKER, in his official capacity                          :
 as Field Office Director of the Immigration                      :
 and Customs Enforcement (“ICE”) New York                         :              ORDER
 City Field Office; SCOTT MECHKOWSKI,                             :
 in his official capacity as Assistant Field                      :
 Office Director for the ICE New York City                        :
 Field Office; U.S. DEPARTMENT OF                                 :
 HOMELAND SECURITY (“DHS”); CHAD                                  :
 WOLF, in his official capacity as Acting                         :
 Secretary of DHS; WILLIAM PELHAM                                 :
 BARR, in his official capacity as the Attorney                   :
 General of the United States,                                    :
                                                                  :
                                              Respondents. :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court, having examined the petition in this action, which Petitioner filed pursuant to 28

U.S.C. § 2241, hereby ORDERS that:

         Within thirty days of the date of this order, the U.S. Attorney’s Office shall file an answer or

other pleading in response to the petition. Petitioner may file reply papers, if any, within fourteen

days from the date Petitioner is served with Respondent’s answer or other pleading.

         The Clerk of Court shall serve a copy of the petition and this order on the Civil Division of

the U.S. Attorney’s Office for the Southern District of New York.

SO ORDERED.

Dated: December 3, 2019                                      _____________________________________
New York, New York                                                    GREGORY H. WOODS
                                                                     United States District Judge
